DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Applicants' arguments, filed 05/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
Claims 61-79 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., (US 2016/0338919, cited in IDS) in view of Cordon et al. (US 3,989,814).
	Pan et al. teaches oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate” (Abstract), wherein the concentration of core shell silica particles (CSS), i.e. ZnCSS, can be “0.1% to 35 weight % based on the weight of the composition” (p. 5, paras. [0105]-[0106]), as per claim 79.
	Etching creates a chemical bond as illustrated below: 
    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale
(p. 1, para. [0014])
	The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (p. 1, para. [0008]), for example “Ca2+, Mg2+, Zn2+, Sn2+. . . or mixtures thereof” (p. 3, para. [0044]), as per claims 64-65, 72-73.  Monovalent metal ion include Na+ and K+ (p. 3, para.[0045]; see also p. 3, para. [0055]), as per claims 66, 67 and 75.
Pan et al. teaches, “It is well known that Zinc (Zn) can kill bacteria. . . The efficacy is controlled by two numbers: (I) total Zn and (2) soluble Zn2+.  The biggest hurdle is the typical astringent taste coming from the Zn2+ ions which is the major factor to kill bacteria.  So less soluble Zn compounds are favored” (p. 1, para. [0006]).  Pan et al. further teaches, “By reacting meal ions such as zinc ions with the CSS [core shell silica], the amount of free, soluble metal ions is reduced.  When the Zinc CSS particles are used in oral care compositions, the reduction in free zinc ions leads to an improvement in the taste profile of the oral care compositions, whilst at the same time achieving an antibacterial effect and a reduction in oral malodor of the user” (p. 2, para. [0021]). “In one embodiment the composition comprises from 0.0 to 0.5 weight % soluble metal ions” (p. 5, para. [0103]). Accordingly, it would have been obvious to have up to 500 ppm of soluble divalent metal ion, as per claims 62-63, 70-71.  
Since Pan et al. teaches “we can control soluble Zn2+ close to zero when total Zn≤1%” (p. 16, para. [0250]), it would have been obvious for the compositions of Pan et al. to comprise a total zinc level of from about 0.1 wt.% to about 1 wt.% of the oral care composition.
The reference teaches a specific embodiment of a toothpaste comprising 1% Zn2+-CSS (core shell silica w/divalent metal ion), and 22% Zeodent 105 (silica abrasive), 24% water (orally acceptable carrier) (p. 16, Table 12).
The compositions may further comprise a second metal silicate not bound to the core shell silica particle, insofar as the reference teaches, “stannous fluorosilicate” as a source of fluoride ions (p. 7, para. [0124]), and “less than 10% by weight” water for toothpastes (see p. 6, para. [0110]), which does not exceed 20 wt.%, as per claims 68, 76.

	The cores of the core shell silica particles also “comprise a plurality of monolayers of metal silicate” (p. 4, para. [0070]); including where divalent metal ion comprises at least about 50% of the total metal silicate of the core shell silica particle (see p. 4, para. [0074] teaching “The silicate of the second metal ion may comprise at least 30 weight %, 40 weight %, 50 weight % 60 weight %, 70 weight %, 80 weight % or 90 weight % of the total metal silicate of the CSS particles).

	The silica of the core shell silica particles may come from “a precipitated silica, a fumed silica and a fused silica” (p. 3, para. [0057]), and have a first and second diameter, as per claims 69 and 77, insofar as the reference teaches, “The d(0.5) of the silica core may be from 1 to 15 nm less than the d(0.5) of the silica particles of the starting material” (p. 9, para. [0165]). 
	Method of use includes treating inflammation, caries, dentin hypersensitivity, discolored teeth, as per claim 78, insofar as the compositions comprise core shell silica particles, fluoride (p. 7, para. [0214], arginine (p. 6, para. [0121]), antibacterial (p. 6, para. [0116]), whitening agents (p. 6, para. [0120]) as well as anti-inflammatory agents (p. 7, para. [0130]).
	
The compositions may further comprise “anti-caries agents, desensitizing agents, viscosity modifiers, diluents, surfactants, emulsifiers, foam modulators, pH modifying agents, abrasives, mouth feel agents, sweetening agents, flavor agents, colorants, preservatives, amino acids, anti-oxidants” (p. 6, para. [0120]).


	Pan et al. does not teach where the abrasives include a calcium based abrasive system.

	Cordon et al. teaches, “Dentifrice possessing enhanced polishing characteristics containing abrasive system including at least calcium pyrophosphate and a non-toxic zinc compound” (Abstract).  The calcium pyrophosphate is “preferably present in amount of at least about 7.5% by weight of the dentifrice, more preferably about 20-75%” (col. 1, lines 8-20).  Additional abrasives include “calcium carbonate” (col. 2, lines 26-32).

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a calcium based abrasive system to the oral care composition of Pan et al. based on its recognized suitability for its intended use as abrasive in oral care formulations, as taught by Cordon et al.  The artisan would have a reasonable expectation of success with the combination insofar as the compositions of Cordon et al. also comprise zinc.

Response to Arguments
	Applicant argues that the invention as claimed “provide unexpected reduction in tooth demineralization” (p. 7).
	Applicant provides a showing comparing inventive formulations comprising Zn-CSS (zinc-core shell silica) particles to compositions without Zn-CSS.  Applicant concludes, “These results demonstrate that the inventive combination of the present invention provides a superior anti-cavity benefit to a substantially similar comparative composition” (Specification p. 22, para. [0133]).
Since the prior art compositions comprise Zn-CSS they would have also provided a superior anti-cavity benefit to a substantially similar composition without zinc.  
Nevertheless, applicant’s data does not compare the claimed invention to the closest prior art, i.e. a dentifrice comprising Zn-CSS.  Established precedent holds, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to the closest prior art, i.e. Pan et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  

	ii) Applicant argues that having up to 500 ppm of divalent metal ion is contrary to the express teaching of the prior art insofar as it does not “disclose any range for the amount of soluble divalent metal ions” (p. 8).
	Initially, Pan et al. does not criticize, discredit, or otherwise discourage having up to 500 ppm of divalent metal ion.  Pan et al., in fact, teaches, “In one embodiment the composition comprises from 0.0 to 0.5 weight % soluble metal ions” (p. 5, para. [0103]), wherein “[t]he soluble metal ions may be zinc ions” (Id.).

	iii) Applicant argues “one of ordinary skill would not obtain the claimed total zinc level” insofar as “Pan . . . does not specify that the total amount of zinc should be up to 20 wt.%” (p. 10).
	However, in regard to total zinc, Pan et al. teaches teaches, “we can control soluble Zn2+ close to zero when total Zn≤1%” (p. 16, para. [0250]).  Accordingly, it would have been obvious to have a total amount of zinc of about 0.1 wt.% to about 1 wt.%, as claimed.
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Demarest et al. US 9,968,777.  Demarest et al. is pertinent for teaching “the therapeutic element may be positioned to contact one or more teeth, e.g., to apply an anti-cavity agent, such as fluoride or zinc solution (col. 4, lines 12-14).  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612